Title: Probate Court Transaction on Estate of Rachel Lavien, [19 February 1768]
From: Towers, James,Dietrichs, Johan Henric
To: 


[St. Croix, February 19, 1768]
Skifte brev no. XXIX.
Som udi Skifte-Sessions Protocollen er behandlet under No. XXIV sc: efter afgangne
Rachael Lewine
James Towers Hands kongelige Majestæts til Danmark og Norge pp. bestalter Skifte-Forvalter ved Christianstæds Jurisdiction paa Eylandet St Croix udj America og Jvar Hofman Sevel bestalter Byefoged ved samme Jurisdiction samt med Skifte-Forvalter Laurence Bladwil og Jsaac Hartman tillige med Johan Henric Dietrichs bestalter Bye- og Skifte-Skriver sammesteds, giøre witterligt
at
Anno 1768 dend 19de Februarij om Aftenen Klokken 10 slet indfandt sig Skifte-Rætten udj et Huus her i Byen Thomas Dipnall tilhørende, hvor der for en Time siden et Fruentimmer Rachael Lewine ved Døden afgangen for at forseigle hendes Effecter til videre Registrering. Tilstæde ved Forretningen som Vidner vare bemelte Thomas Dipnall og Friderich Wilhl Larsen, hvor da blev forseiglet et Kammer, hvor udj var hendes Effecter, samt Koffert etc., derefter blev forseiglet et Pulterkammer og 2de Magaziner i Gaarden og da der var intet andet at forseigle undtagen Gryder og andre smaa Ting som blev uforseiglet til Ligets Brug, hvor udj er includeret 6 Stoele, 2de Borde og 2de Porcelains-Kummer. Saa blev Forretningen sluttet.
Saaledes passeret testerer



James Towers

Johan Henric Dietrichs



Som Vidner:



Thomas Dipnall

Friderich Wilhm Larsen




Anno 1768 den 22. Februarij indfandt sig Skifte-Rætten der blev administreret af mig James Towers som constitueret Skifte-Forvalter og af mig Johan Henric Dietrichs som kongl. bestalter Bye- og Skifteskriver ved Christianstæds Jurisdiction paa Eylandet St Croix udj America sig udj Thomas Dipnalls Huus her i Byen hvor Madme Rachael Lewine ved Døden dend 19 hujus er afgangen og hvis Effecter blev forseiglet strax ved Dødsfaldet, for nu samme Afdødes Efterladenskab at registrere og vurdere til en paafølgende Skifte og Deeling imellem dend Afdødes efterladte Børn, som ere 3de Sønner navnlig Peter Lewine født i dend Afdødes Egteskab med John Michael Lewine, som siden skal have været skildt fra hende for gyldige Aarsager (efter hvad Skifte-Rætten derom har underrettet sig) af Høyeste Øvrighed, item 2de Sønner nemlig James Hammilton og Alexander Hamilton, den ene 15ten og den anden 13 Aar gl. og ere samme Slifrigbørn sc. siden den Afdødes Skilsmisse med bemelte Lewine. Bemelte Søn Peter Lewine haver og endnu opholder sig i Syd Carolina og efter Underretning er ungefæhr 22 Aar gammel.
